IN THE
                        TENTH COURT OF APPEALS

                              No. 10-22-00372-CV

                          IN RE QUANAH C. WYLIE



                              Original Proceeding


                        From the County Court at Law
                           Navarro County, Texas
                        Trial Court No. C22-30620-CV


                        MEMORANDUM OPINION

      Relator Quanah C. Wylie’s “Petition for Writ of Mandamus” is denied. Relator’s

“Motion for Emergency Stay” is dismissed as moot.



                                             MATT JOHNSON
                                             Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed November 30, 2022
[OT06]